Citation Nr: 1109488	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-44 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for bilateral numbness and swelling of the lower extremities.  

3.  Entitlement to service connection for bilateral pain, soreness and swelling in the feet.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1956 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denying the claims on appeal.  


FINDINGS OF FACT

1.  The Veteran's low back disorder did not manifest during, or as a result of, active military service.  

2.  The Veteran's bilateral numbness and swelling of the legs did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

3.  The Veteran's bilateral foot disorder did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for bilateral numbness and swelling of the legs have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for establishing entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in July 2008 and August 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been obtained and incorporated into the evidence of record.  

The Board recognizes that the Veteran was not provided a VA examination for his claimed disabilities in this case.  However, no VA examination is necessary in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate the claims because there is no evidence to satisfy the McLendon criteria discussed above.  Specifically, the evidence of record does not suggest that the Veteran's current disabilities may be associated with an in-service disease or injury.  There is no lay or medical evidence of any disability of the spine or lower extremities for approximately 50 years after separation from active duty.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Low Back Disorder

The Veteran contends that he is entitled to service connection for a low back disorder.  Specifically, the Veteran contends that his current back disability is related to an incident in service when he fell while carrying a fellow serviceman.  However, the preponderance of the evidence of record demonstrates that the Veteran's current back disability is not related to an in-service injury, and as such, service connection is not warranted.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has stated that while he was training in Arkansas during active duty, he fell while carrying a fellow soldier and injured his back.  The Veteran indicated that he was told he injured his spine as a result of this injury and that he was subsequently removed from orders for Europe because of his back.  As a layperson, the Veteran is certainly competent to testify to his in-service experiences.  

However, while the Veteran may be competent to testify to an in-service back injury, he is not competent to relate his current disability to an injury that occurred more than 50 years ago.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

In the present case, the first post-service evidence of a back disorder is an April 2008 VA outpatient treatment record.  The Veteran reported chronic back pain at this time.  An X-ray revealed scoliosis with multilevel degenerative changes.  The examiner did not relate this disorder to military service or any long-standing injury.  The record also contains a July 2008 private treatment record.  It was noted that the Veteran reported a history of a spinal injury in service.  The Veteran was diagnosed with degenerative disc disease with radiculopathy.  Finally, the record contains a June 2009 magnetic resonance image (MRI) report.  This MRI revealed degenerative disc disease with at least some desiccation or early degenerative change of all of the lumbar discs present, mild diffuse bulging of the L3-4, L4-5 and L5-S1 discs, and sufficient posterior hypertrophy at L4-5 to cause a degree of central canal stenosis.  There was no mention of a preexisting injury to the spine at this time.  

Having considered all of the medical and lay evidence of record, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's current back disability is not related to an in-service injury.  The Veteran's DD-214 demonstrates that the Veteran was separated from active duty in September 1957.  The "Reason and Authority" section does not suggest that the Veteran was released because of a disability incurred during active duty.  Also, the first medical evidence of record regarding the lumbar spine is from 2008 - which is more than half a century after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical or lay evidence regarding the lumbar spine for more than 50 years after separation from service tends to establish that the Veteran has not suffered from chronic symptomatology of a low back disorder since his separation from active duty.  Finally, the record contains no competent evidence relating the Veteran's current back disability to an in-service injury.  Therefore, even if the Veteran did fall and hurt his back during active duty, the preponderance of the evidence of record demonstrates that this did not result in a chronic lumbar spine disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.

Numbness and Swelling of the Lower Extremities, Bilaterally

The Veteran also contends that he is entitled to service connection for numbness and swelling of the lower extremities.  Specifically, the Veteran has alleged that these symptoms are secondary to his nonservice-connected back disability.  

As already noted, the Veteran's service treatment records are unavailable for review as they appear to have been destroyed in the 1973 fire at the NPRC.  Therefore, there is no evidence of a disorder of the lower extremities, bilaterally, during military service.  The Veteran has not alleged that this condition manifested during military service either.  

The first post-service evidence regarding symptomatology of the lower extremities is from 2008.  The record does contain a lower extremity ultrasound from February 2006, but this did not reveal any definite evidence of any significant arterial impairment.  According to an April 2008 VA outpatient treatment record, the Veteran was suffering from lower back problems with lower extremity neurological manifestations.  A private MRI from June 2009 also indicates that the Veteran's scoliosis resulted in low back pain that was radiating down both legs.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's lower extremity symptomatology is secondary to scoliosis of the spine.  As discussed in the previous section, the Veteran is not entitled to service connection for a spine disability.  

In summary, there is no evidence of this disability during active military service.  The first post-service evidence of this condition appears approximately 50 years after separation from active duty.  As already noted, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue when deciding a claim.  See Maxson, 12 Vet. App. at 459.  Finally, the medical evidence of record demonstrates that the Veteran's bilateral lower extremity symptomatology is secondary to a nonservice-connected disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral numbness and swelling of the lower extremities must be denied.

Bilateral Foot Disorder 

Finally, the Veteran contends that he is entitled to service connection for a bilateral foot disorder.  However, the preponderance of the evidence of record demonstrates that this disorder did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

As noted in the previous sections, the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC.  As such, there is no in-service evidence of a bilateral foot disorder.  Nonetheless, the Veteran has not alleged that this condition manifested during active duty.  

Rather, the Veteran has alleged that this disorder is secondary to his back disorder.  According to a May 2006 private X-ray, the Veteran suffered from some mild arthritic changes at the first metatarsal phalangeal joint of the right foot with possibly a slight hallux valgus.  There was also evidence of a small plantar calcaneal spur.  The examiner did not link this condition to either military service or the Veteran's nonservice-connected back disorder.  However, a May 2008 VA podiatry note indicates that the Veteran was suffering from edema of the bilateral lower extremities with barely palpable pulses.  The Veteran also had decreased plantar arch with mildly dystrophic nails.  The podiatrist concluded that the Veteran suffered from lower back problems with lower extremity neurological manifestations and pitting edema of the lower extremities that resulted in difficulty walking.  A July 2008 private treatment record again noted that the Veteran was suffering from edema in the feet and ankles.  None of these records relate the Veteran's bilateral foot disorder to military service or to a service-connected disability.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a bilateral foot disorder.  There is no evidence of this condition manifesting during military service and the Veteran has not alleged that it so did.  Rather, the first evidence of degenerative changes in the feet is from 2006, which is approximately 49 years after the Veteran's separation from active duty.  As already noted, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue when deciding a claim.  See Maxson, 12 Vet. App. at 459.  2008 records demonstrate that the Veteran is also suffering from edema and neurological deficiencies of the feet.  However, the May 2008 VA podiatrist concluded that this disability was a result of the Veteran's low back disability.  As already discussed, the Veteran is not entitled to service connection for a low back disability.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a bilateral foot disorder.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a bilateral foot disorder must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for bilateral numbness and swelling of the legs is denied.  

Entitlement to service connection for bilateral feet pain, soreness and swelling is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


